Dewey, J.
This case raises only a question upon the taxa tian of costs. The plaintiff might have appealed from the judgment of the court dismissing the action for want of jurisdiction, and such appeal would have opened the question whether the action was properly dismissed. But from the course of *468proceedings in the case, the plaintiff is precluded from that inquiry. He was heard upon the taxation of costs before the clerk, and being dissatisfied with the result there, appealed to the superior court, in which the action was pending, for a revision thereof; and, the clerk’s taxation being there affirmed, he thereupon appealed to this court.
The question raised is as to the rule of taxation of costs in actions of contract, where the plaintiff fails to maintain his action, and there is more than one defendant. It is conceded that prior to St. 1852, c. 312, the general rule in actions of contract was to tax but a single bill of costs. That statute has made no change affecting the present case. This defence was a joint one, applicable to all the defendants. There should have been but a single taxation of costs.